I concur with the result reached by the majority, insofar as I believe Harasyn v. Normandy Metals, Inc. (1990), 49 Ohio St.3d 173,  551 N.E.2d 962, is controlling in this case. Although I agree with the majority opinion in Royal Paper *Page 846 Stock Co. v. Meridian Ins. Co. (1994), 94 Ohio App.3d 327,640 N.E.2d 886, that coverage of employer intentional torts is generally contrary to public policy, I believe that the majority opinion is correct given the distinction made in the Harasyn
opinion, as well as the language of the endorsement which modifies the general policy in the instant action. Accordingly, I concur.